FILED
                             NOT FOR PUBLICATION                            DEC 14 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LARRY NOBLE MAYS,                                No. 08-55635

               Plaintiff - Appellant,            D.C. No. 2:07-cv-04775-ODW-JC

  v.
                                                 MEMORANDUM *
CITY OF LOS ANGELES POLICE
DEPARTMENT; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Central District of California
                      Otis D. Wright, District Judge, Presiding

                           Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

       Larry Noble Mays appeals pro se from the district court’s judgment

dismissing without prejudice his 42 U.S.C. § 1983 action for failure to prosecute.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion,

Ash v. Cvetkov, 739 F.2d 493, 495 (9th Cir. 1984), and we affirm.

        Because Mays does not raise any arguments regarding the district court’s

basis for dismissal, he waives any such challenge on appeal. See Greenwood v.

FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We review only issues which are argued

specifically and distinctly in a party’s opening brief. We will not manufacture

arguments for an appellant . . . .”) (internal citation omitted). Mays’s contentions

regarding the merits of his underlying claims are unavailing. See Al-Torki v.

Kaempen, 78 F.3d 1381, 1385 (9th Cir. 1996) (stating that a dismissal for failure to

prosecute “prevents disposition on the merits”).

        AFFIRMED.




/Research                                  2                                    08-55635